Citation Nr: 1601020	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  15-13 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than March 6, 2008 for the grant of service connection for a left eyebrow scar.

2.  Entitlement to service connection for a heart disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Gower, Associate Counsel




INTRODUCTION

The Veteran served in active service from November 1963 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

As will be discussed in more detail below, the Veteran filed claims of service connection for an eye disorder, a head injury, and for post-skull fracture status of the left orbital region in April 1972.  Following an appeal, an October 1973 rating decision granted service connection for residuals of a depressed fracture of the left orbital region with headaches.  

The Veteran raised additional claims in March 2008.  In May 2011, he testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  The Veteran was represented by The American Legion at the time of his hearing, but has since revoked their power of attorney.  He was provided with a list of VA accredited agents and lawyers, and has stated he does not intend to appoint a new representative.  See May 2012 VA 21-22; January 2013 Notice of Disagreement.  As such, the Board finds that all due process requirements were met regarding the Veteran's right to appoint a representative in his case before the Board.

In a January 2012 decision, the Board reopened the claim of service connection for an eye disorder, and remanded the claims of service connection for eye, sinus, and heart disorders, post-traumatic stress disorder (PTSD), and an increased rating for post-fracture status, left supraorbital ridge with headaches, to the RO for further development.

In an October 2012 rating decision, the RO granted service connection for vitreous floaters of the left eye and a left eyebrow scar, assigning initial noncompensable and 10 percent ratings, respectively, effective March 6, 2008.  The RO also granted an increased rating of 40 percent for the Veteran's service-connected post-fracture status, left supraorbital ridge with headaches, also effective March 6, 2008.  The Veteran filed a timely notice of disagreement in January 2013.  In a February 2013 statement, the Veteran raised a claim for an earlier effective date for his left scar disability.

In an August 2013 decision, the Board denied the Veteran's claims of service connection for a psychiatric disorder and a rating in excess of 40 percent for post-fracture status, left supraorbital ridge.  It granted separate 30 and 10 percent ratings, respectively, for a headache disability and loss of the left supraorbital sensory nerve, related to his post-fracture status, left supraorbital ridge disability.  The Board remanded the matters of service connection for heart and sinus disorders to the RO for further development.  The Board also remanded the issue of entitlement to an initial compensable rating for vitreous floaters of the left eye for the RO to issue a statement of the case (SOC).  The SOC was provided to the Veteran in June 2014, but an appeal was not perfected on this matter.  The Board directed that the Veteran's claim for an earlier effective date for a left eyebrow scar be adjudicated by the RO.

A July 2014 rating decision denied an effective date earlier than March 6, 2008 for the grant of service connection for a left eyebrow scar.

In an October 2014 decision, the Board denied the Veteran's claim of service connection for a sinus disorder, and remanded the issues of service connection for heart disorder and earlier effective date for a left eyebrow scar, respectively, for an additional medical opinion and to issue a statement of the case. 

Regarding the heart disorder claim, another VA medical opinion was obtained in October 2014, and a supplemental statement of the case was issued in March 2015.  In November 2015, the Board also obtained an advisory expert medical opinion via VHA Directive 1602-01.  An SOC regarding the claim for an earlier effective date for the left eyebrow scar was issued in March 2015.  The Veteran did not request an additional Board hearing for the earlier effective date claim.  A review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
The issue of an increased rating for the Veteran's left eyebrow scar has been raised by the record in an April 20, 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran had a left eyebrow scar disability at the time he filed his April 17, 1972 claim for post-fracture status of the left supraorbital ridge.

2.  The competent medical evidence of record does not support a finding that the Veteran's heart disorder was proximately caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran's April 1972 claim for post-fracture status of the left orbital region reasonably raised the issue of entitlement to compensation for a left eyebrow disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

2.  The Veteran is entitled to an effective date of April 17, 1972 for his left eyebrow scar disability.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015). 

3.  The criteria for an award of service connection for a heart disorder, secondary to post-fracture status, left supraorbital ridge with headaches, have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Notice requirements of the VCAA apply to all elements of a service-connected claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Board finds that all notification and development action needed to arrive at a decision has been accomplished.  Through notice letters dated April 2008, July 2008, January 2012, and July 2014, the RO notified the Veteran of the information and evidence needed to substantiate his claim and of VA's duty to assist in developing his claim.  These letters satisfied the requirements of the VCAA, and no additional notice is required.  

During the course of the appeal, the Veteran was afforded pertinent VA examinations in September 1973, May 2012, May 2013, October 2013, and October 2014.  An expert medical opinion with regard to the heart disorder was also obtained in November 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The VA examinations and opinions obtained here are collectively sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination for the pending claims has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran informed the RO that he received medical care in the late 1980s or early 1990s at the Boston VA Medical Center.  See April 2008 Statement in Support of Claim, pg. 7 (VBMS Correspondence 4/3/2008).  The RO attempted to obtain these records and was informed that the records have been lost.  See October 2007 Letter (VBMS Third Party Correspondence 4/3/2008).  The U.S. Court of Appeals for Veterans Claims has held that, where records are unavailable, "VA ha[s] no duty to seek to obtain that which d[oes] not exist."  Porter v. Brown, 5 Vet. App. 233, 237 (1993); see also Counts v. Brown, 6 Vet. App. 473, 477 (1994).  

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The evidence in the claims file includes multiple VA examinations and opinions, VA treatment records, private treatment records, service treatment records, service personnel records, statements from the Veteran, and lay statements.  To the extent that any additional medical evidence exists, it is the Veteran's responsibility either to furnish it directly to VA or to identify it with reasonable specificity so that VA can obtain it.  He has been afforded the opportunity and has done neither.  Notably, the Veteran has not identified any additional evidence that should be considered.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.  As VA has satisfied its duties to notify and assist, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Entitlement to an Earlier Effective Date
   
Generally, the effective date for the grant of service connection will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge from service.  Otherwise, for an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increased rating, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim of entitlement to VA benefits may be either a formal or an informal written communication requesting a determination of entitlement or evidencing a belief of entitlement to a benefit.  38 C.F.R. § 3.1(p).  A claim must identify the benefit sought.  38 C.F.R. § 3.155(b)(2).  

VA is required to identify and act on informal claims for benefits and must fully and sympathetically develop a veteran's claim to its optimum before reaching the claim on its merits.  Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009).  This requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations, regardless of whether the claim is specifically labeled as a claim for [a particular benefit]."  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).   Where the evidence submitted in support of a claim reasonably raises the issue of a related condition, it is error for the VA not to consider a claim for the related condition.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6  (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).

Here, the Veteran contends that he is entitled to an effective date earlier than March 6, 2008 for his left eyebrow scar disability.  He asserts that because his scar was noted in a September 1973 VA medical examination, obtained in relation to his 1972 claim for post-fracture status, he should be entitled to an earlier effective date for his left eyebrow scar.  See February 2013 Correspondence, pg. 4.

On April 17, 1972, the Veteran filed claims for head injury, eye injury, and skull fracture of the left orbital region.  The Veteran asserted that in July 1964, while in service, he fell from a horse, struck the back of his head on a rock, and experienced headaches and black floater spots in the vision of his left eye after the fall.  See VA Form 9, dated November 23, 1973.  The RO characterized his claims as service connection for depressed fracture, left orbital region; and eye condition (floaters), secondary to eye injury.  See December 1972 Rating Decision.  In a December 1972 rating decision, the claims were denied.  The Veteran appealed the rating decision in an April 1973 notice of disagreement.  

The Veteran underwent a VA examination in September 1973.  The examination documented his history of a head injury in 1964.  See September 1973 VA Examination, pg. 1.  It also discussed a skull fracture the Veteran incurred in September 1966, when he was pushed by another man, landing on his left orbital region and sustaining a depressed fracture of the left supraorbital rim and frontal sinus area, after which he underwent a surgical reduction of the fracture with packing of the left frontal sinus.  Id. at 8-9.  (Service treatment records confirm these events.  See Service Treatment Records, pgs. 4-5, 46, 49-50, 52-53.)  At the September 1973 VA examination, he had numbness in his left supraorbital nerve.  Id. at 9.  He also had a scar about a half-inch in the medial aspect of the left eyebrow and a slight perpendicular linear bony depression about two-and-a-half inches long in the frontal bone, starting at the medial aspect of his left orbital region, and going up to the hairline, with moderate diminished sensation to pinprick and temperature.  Id. at 9-10.  

An October 1973 rating decision described the Veteran's left eyebrow scar.  It granted service connection for residuals of depressed fracture, left frontal region, manifested by moderately diminished sensation and headaches, with a disability rating of ten percent and an effective date of April 17, 1972.  The Veteran also appealed the October 1973 rating decision, asserting he was entitled to an earlier effective date and an increased rating.  See January 1974 Notice Of Disagreement.  His appeal was denied in a December 1974 Board decision, which did not address the left eyebrow scar. 

The Veteran filed a claim for an increased rating of his already service-connected condition on March 6, 2008, noting he had "numerous changes" in his service-connected condition.  See March 2008 Third Party Correspondence.  

A March 28, 2008 neurological VA examination noted a "small well[-]healed scar in the left eyebrow area."  See March 2008 VA Examination, pg. 2.  A May 2012 VA examination also noted a "2-3 cm left supraorbital scar with hypoesthesia of about 3-5 cm consistent with nerve dysfunction."  See May 2012 VA Examination, pg. 37.

In an October 2012 rating decision, the Veteran was granted service connection for left eyebrow scar, assigned at a 10 percent disability rating from March 6, 2008, which the rating decision erroneously indicated was the date of the VA examination that associated the scar to injuries sustained in service.

The Board finds that a claim for a left eyebrow scar due to the Veteran's skull fracture of the left supraorbital ridge was reasonably raised by the evidence submitted with his April 1972 claim, as shown by the detailed description of the scar in both the September 1973 VA examination and the October 1973 rating decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6  (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).  Accordingly, the Veteran's claim for an earlier effective date for a left eyebrow scar is granted.  The Veteran is assigned an effective date of April 17, 1972, the date of his original claim, for service connection for his left eyebrow scar. 

III.  Service Connection for a Heart Disorder

Service connection may be granted for disability resulting from a disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

The Veteran contends he has a heart disorder secondary to his post-fracture status of the left supraorbital ridge with headaches.  He asserts that his heart disorder is caused by Darvon, the medication he was prescribed for his headaches, as well as stress due to his headaches and resulting difficulty concentrating.  See Board Hearing Transcript, pg. 7-8.  He also asserts that traumatic events he suffered during service caused his anxiety and quick temper, which contributed to his heart disorder.  See id. at 16.  However, because he has been denied service connection for post-traumatic stress disorder, there is no legal basis to award secondary service connection for a heart disorder on the basis of anxiety or temper.  See August 2013 Board Decision.

The Veteran is currently diagnosed with ischemic heart disease and coronary artery disease.  See May 2012 VA Examination.  He had a heart attack in 1997, and states that prior to then, he was not aware of having a cardiovascular problem.  Board Hearing Transcript at 18.  He stated that he never smoked and was not overweight.  Id.  Service treatment records do not indicate any heart problems at entrance, during service, or at separation.

The Veteran submitted a lay statement from his mother.  See April 2008 Lay Statement.  She states that the Veteran's headaches from his head injury caused him a great deal of pain and suffering over the years and affected his disposition.  She noticed he had a very short temper after being discharged from the Air Force, which was a "big change."  She reports that he suffered a heart attack even though he has never had any weight, blood pressure, or high cholesterol problems.  She states that he stopped working in 2001 in an effort to improve his health.

In May 2012, the Veteran underwent a VA examination for ischemic heart disease.  The physician-examiner reviewed the medical records, performed a clinical evaluation, and found the Veteran had ischemic heart disease and coronary artery disease.

In a May 2013 Addendum, a VA nurse practitioner reviewed the Veteran's medical records and opined that the claimed heart disorder was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner found that the Veteran developed ischemic heart disease decades after his discharge from military service, and found no documentation in the claims file to indicate that he had a heart condition or any relevant complaints while in service.

The May 2013 VA examiner also opined that the Veteran's heart disorder was less likely than not proximately due to or the result of his service-connected disability, finding no documentation in the claims file to link any of his service-connected disabilities with his heart disorder.  The examiner noted the Veteran's lay statement that stress from his service-connected disabilities and the use of Darvon caused his heart condition.  The examiner discounted stress from service-connected disabilities as a cause, as many other everyday life factors could have caused his stress.  The examiner also stated that everyone experiences stress, but not everyone develops a heart condition.  The examiner noted that, according to the Federal Drug Administration, Darvon was removed from the drug market because of electrical changes it may cause in one's heart that may lead to an arrhythmia.  The examiner noted that arrhythmia is a different condition from coronary artery disease.  The Board found the May 2012 examination with addendum inadequate.

In October 2013, a VA cardiologist noted that the Veteran had a catheterization with stent placed in the coronary vasculature in November 1997.  The examiner opined that it was less likely than not that the Veteran had a heart disorder incurred in or caused by a service injury, event, or illness.  The examiner reasoned that there was "no mention on discharge from service physical of any heart disease or mention of any complaints that would indicate possible heart disease."  The examiner further noted that there was no record of any Agent Orange exposure.  The examiner also opined that it was less likely as not that the Veteran's disorder was proximately due to a service-connected disability.  The examiner stated that there was no evidence the Veteran's heart disease was aggravated or related to his service-connected post-fracture status of the left supraorbital ridge with headaches.  The Board previously discounted this opinion's probative value due its lack of rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

In October 2014, the same VA cardiologist opined that it "is not likely at all" that the Veteran's ischemic heart disease or coronary artery disease is related to any aspect of his military service, particularly from the pain medication Darvon.  The examiner reasoned that there is no medical literature to support this contention.  The examiner also opined that "it is not likely at all or in any way" that the Veteran's heart disease is secondary to or aggravated by the left supraorbital ridge fracture with headaches, again noting there was no literature to support this contention.  When asked to provide reasons for the opinions, the examiner merely repeated that there is no medical literature to support these contentions.

The Board sought an additional opinion from an expert cardiologist, which was provided in November 2015.  The cardiologist opined that it is less likely than not that the Veteran's coronary artery disease is related to his facial trauma suffered while on active duty, or due to the use of propoxyphene (Darvon).  He wrote that there is no medical basis to consider this, explaining that atherosclerosis of the coronary arteries is a cholesterol-based chronic condition that is strongly related to risk factors such as advanced age, smoking cigarettes, diabetes mellitus, hypertension, cholesterol level, and family history of coronary disease.  The cardiologist stated there is no evidence or reason to believe ischemic coronary artery disease would be affected by a facial fracture suffered decades earlier or subsequent chronic headaches.  He also noted that propoxyphene was taken off the United States market in 2010.  While it causes life-threatening cardiac arrhythmias in some users, these arrhythmias only occur while the drug is present in the body, and there are no long-term cardiac effects.

The cardiologist also opined that it is less likely than not that the Veteran's coronary disease was due to or aggravated by his post-fracture status.  He again stated there is no medical basis on which to consider this.  A physical injury like a traumatic facial fracture has not been linked to coronary disease presenting 30 years later, nor are chronic headaches a recognized risk or aggravating factor for the development of coronary artery disease.  He concluded that he "agree[d] completely" with the other cardiologist and "cannot think of a plausible argument to support this claim from a cardiologist's standpoint."

The Veteran has not presented probative evidence in favor of a causal connection between any of his service-connected disabilities and his heart disorder, or otherwise relating his heart disorder to his military service.  While he and his mother are competent to attest to his symptoms, they lack the medical expertise to determine the etiology of a heart condition.  38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).   On the other hand, multiple medical professionals have opined against any causal relationship connecting the Veteran's service and/or his service-connected disabilities with his heart disorder.  In three different VA examinations, examiners concluded it is less likely than not that the Veteran's heart disorder was incurred in or caused by an in-service injury, event, or illness.  Likewise, in these same VA examinations, examiners concluded it is less likely than not that the Veteran's heart disorder was caused or aggravated by his service-connected post-fracture status with headaches.  These examiners all reviewed the Veteran's claims file and considered his medical history in rendering their opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  Significantly, the VA expert cardiologist found that there was no plausible medical argument to support the Veteran's claim.  The Board finds these medical opinions, taken together as a whole, to be probative evidence weighing against the Veteran's claim of service connection for his heart disorder.

In sum, the Board is charged with weighing the positive and negative evidence and resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, the Board finds that the negative evidence is more persuasive and of greater probative value.  As such, the preponderance of the evidence shows that the Veteran's heart disorder was not proximately due to his service-connected post-fracture status, left supraorbital region, with headaches, or otherwise related to his military service.  His claim for service connection for a heart disorder is denied.


						(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an earlier effective date for service connection for a left eyebrow scar is granted.  An effective date of April 17, 1972 is assigned.

Service connection for a heart disorder is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


